UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Annual Report to Shareholders Deutsche Communications Fund (formerly DWS Communications Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obt ain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management confirm that they expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder  President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Process We normally focus on the securities of U.S. and foreign companies that are engaged in the research, development, manufacture or sale of communications services, technology, equipment or products. We emphasize investments in companies offering products, services and enabling technologies in a wide spectrum, from traditional communications to newer data-centric communications like the Internet and corporate networks. Deutsche Communications Fund returned –0.69% during 2014, outperforming the –1.91% return of the MSCI World Telecom Services Index. The fund has outpaced the index on a three- and five-year basis, and it has exceeded the return of its Morningstar peer group, Communications Funds, in the three-, five- and 10-year periods ended December 31, 2014. Communications-related shares provided a mixed performance during the past year. While certain components of the sector performed very well, the overall group lagged at a time in which investors displayed a preference for more aggressive segments of the market. This trend was reflected in the underperformance of the MSCI World Telecom Services Index relative to the 4.94% gain of the MSCI World Index. However, the past year also brought a wide dispersion of returns among communications-related shares outside the traditional telecommunications ("telecom") operators represented in the MSCI World Telecom Services Index. In particular, cable companies and certain large-cap technology stocks were among those that finished the year with favorable performance results that were superior to those of the telecom sector. Fund Performance Our approach seeks to identify what we believe are the best opportunities across the entire breadth of the communications sector. We can invest in the communications equipment, Internet, cable/media and wireless-tower industries, among others, and we can also invest anywhere in the world. This flexible approach has provided us with the latitude to select undervalued, growing companies outside of the domestic, mega-cap telecommunications services sector, and many of these holdings were among the top contributors to performance during 2014. For example, three of the top contributors to fund performance in 2014 were cable companies that are not represented in the benchmark: Comcast Corp., Time Warner Cable, Inc. and Liberty Global PLC. All three stocks delivered returns well ahead of the MSCI World Telecom Services Index during the past year, as investors came to realize that fears about consumers "cutting the cord" and switching to Internet-based programming were exaggerated. Similarly, we also generated a large contribution from our off-benchmark position in Apple, Inc. The stock lagged through mid-2013 on concerns about a perceived lack of innovation, but it rebounded strongly in 2014 due to a strongupgrade cycle for the iPhone 6. The fund's position in Cisco Systems, Inc. also had a positive impact on performance. Cisco’s business is focused on networking products that benefited from recovering demand amid the continued increase in Internet traffic, contributing to a rally in its shares during the past year. The fund’s position in tower operators also outperformed during 2014. SBA Communications Corp. and Crown Castle International Corp. both continued to benefit from telecom providers’ effort to compete by upgrading their networks — a trend that has raised demand for "real estate" on the companies’ towers. In addition, the tower operators have been prime beneficiaries of the steady increase in data traffic. "The rapidly changing industry landscape means that the roster of companies that stand to emerge as potential winners is in constant flux." On the negative side, Sprint Corp. was the largest individual detractor from performance. While the stock represents only a small overweight in the fund, it nonetheless had a meaningful impact on our results due to the extent of its decline. The stock suffered due to rising competitive pressure in the U.S. market, as it faced a battle for market share against two larger competitors (AT&T, Inc. and Verizon Communications, Inc.), as well as one that has taken a very aggressive approach with regard to pricing (T-Mobile U.S., Inc.). We also lost out on some relative performance through our underweight position in Orange SA, France’s largest telecom operator. The competitive landscape in Europe proved to be more favorable than we expected, and the company benefited from both rising data traffic and the prospects for rising merger and acquisition activity in the region’s telecom sector. Our overweight position in ARM Holdings PLC, a semiconductor design company that saw its royalty income affected by stronger sales for cheaper phones (and thus less expensive chips), also detracted from fund performance in 2014. The fund held derivatives during the period, which had a modest positive impact on performance. The fund owned futures contracts on some major U.S. stock indices in lieu of cash. These investments enabled the fund to gain exposure to the strong performance of the global equity markets in the past year, rather than settling for yields of next to nothing in cash. The fund was also helped by our decisions with regard to the two major U.S. legacy carriers, AT&T, Inc. and Verizon Communications, Inc. We entered the year with an underweight in the two stocks, but we boosted our allocation early in the period on the belief that U.S. telecoms faced more favorable market conditions than their global peers. Later in the year, however, we reduced the fund’s weightings in domestic telecoms due to the increasingly fierce competition in the U.S. market and the uncertainty created by the reopening of the net neutrality debate. For the year, we have been net buyers of European telecom stocks such as BT Group PLC, Orange SA, Swisscom AG and Koninklijke (Royal) KPN NV. We believed that investor interest in the European telecom sector would rise as the regulatory environment in the region became more benign and the potential for industry consolidation improved. As of December 31, 2014, 32% of the portfolio was invested in Europe. Outlook and Positioning Our strategy remains founded on the belief that a selective approach is necessary with regard to thecommunications sector. The rapidly changing industry landscape means that the roster of companies that stand to emerge as potential winners is in constant flux. In addition, the evolution of the regulatory landscape creates potential opportunities — and challenges — for companies operating in various geographies. We therefore continued to rely on our intensive fundamental research process to identify what we believe are the most compelling investment ideas in this diverse and dynamic sector. Ten Largest Equity Holdings at December 31, 2014 (63.7% of Net Assets) 1. AT&T, Inc. An integrated telecommunications company 12.3% 2. Verizon Communications, Inc. An integrated telecommunications company 11.7% 3. Comcast Corp. A global media and communications company with two primary businesses: Comcast Cable and NBCUniversal 7.8% 4. Vodafone Group PLC Provides a range of mobile telecommunication services 7.2% 5. BT Group PLC Provider of telecommunication services in the U.K. to both consumers and businesses 5.2% 6. Deutsche Telekom AG An integrated telecommunications company based in Germany 5.0% 7. Telefonica SA Provider of telecommunication services to European and Latin American countries 4.5% 8. SOFTBANK Corp. Provides telecommunication services in Japan and is the majority owner of the wireless carrier Sprint in the U.S. 3.5% 9. Apple, Inc. Designs, manufactures and markets personal computing and mobile communication devices 3.3% 10. Time Warner Cable, Inc. Provider of cable television and of communication services 3.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 50 for contact information. We structured the portfolio to reflect our belief that even if the broader telecom sector underperforms, certain companies can benefit from important underlying trends such as cloud applications, mobile telephony, the build-out of broadband networks, enterprises’ expanding use of data analytics and the growing number of ways to connect to the Internet, among others. While communications-related shares provided a mixed performance in 2014, we believe trends such as these can give rise to stock-specific opportunities. Portfolio Management Team Walter Holick, Director Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1990 as fund manager for global equities: technology, telecommunication services and media. — Senior Fund Manager for Global Equities focused on the Telecommunications, Media and Technology Sectors based in Frankfurt. — Master of Social Science in Money, Banking and Finance, University of Birmingham, UK; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. Frederic L. Fayolle, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. — Senior Equity Portfolio Manager focused on the Technology sector based in Frankfurt. — MS in Engineering, University of Michigan; MS in Engineering, Ecole Centrale Paris; MBA with finance concentration, University of Michigan Business School. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Communications Funds category consists of funds whose portfolios concentrate on telecommunications and media companies of various kinds. Most invest in some combination of cable television, wireless-communications and communications-equipment firms, as well as traditional phone companies. A few favor entertainment firms, mainly broadcasters, film studios, publishers and online service providers. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary December 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge –0.69% 12.88% 5.14% Adjusted for the Maximum Sales Charge (max 5.75% load) –6.40% 11.55% 4.52% MSCI World Index† 4.94% 10.20% 6.03% MSCI World Telecom Services Index†† –1.91% 8.75% 5.28% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge –1.47% 12.03% 4.39% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –4.40% 11.90% 4.39% MSCI World Index† 4.94% 10.20% 6.03% MSCI World Telecom Services Index†† –1.91% 8.75% 5.28% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge –1.44% 12.03% 4.35% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –1.44% 12.03% 4.35% MSCI World Index† 4.94% 10.20% 6.03% MSCI World Telecom Services Index†† –1.91% 8.75% 5.28% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 No Sales Charges –0.44% 13.17% 5.41% MSCI World Index† 4.94% 10.20% 6.03% MSCI World Telecom Services Index†† –1.91% 8.75% 5.28% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.67%, 2.67%, 2.51% and 1.28% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. †† MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Institutional Class Net Asset Value 12/31/14 $ 12/31/13 $ Distribution Information as of 12/31/14 Income Dividends, Twelve Months $ Investment Portfolio as of December 31, 2014 Shares Value ($) Common Stocks 94.4% Communications Equipment 3.9% Cisco Systems, Inc. QUALCOMM, Inc. Media 13.8% Comcast Corp. "A" DIRECTV* Liberty Global PLC "A"* Time Warner Cable, Inc. National Carriers 52.7% AT&T, Inc. BCE, Inc. BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Koninklijke (Royal) KPN NV Orange SA Singapore Telecommunications Ltd. Swisscom AG (Registered) TDC AS Telecom Italia SpA (RSP) Telefonica SA Telenor ASA TELUS Corp. Verizon Communications, Inc. Real Estate Investment Trust 2.7% Crown Castle International Corp. (REIT) Semiconductors 2.0% ARM Holdings PLC Software 1.3% Check Point Software Technologies Ltd.* Technology Hardware, Storage & Peripherals 3.3% Apple, Inc. Wireless Services 14.7% Millicom International Cellular SA (SDR) SBA Communications Corp. "A"* SOFTBANK Corp. Sprint Corp.* (a) T-Mobile U.S., Inc.* Vodafone Group PLC Total Common Stocks (Cost $95,161,859) Securities Lending Collateral 0.5% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $637,147) Cash Equivalents 4.5% Central Cash Management Fund, 0.06% (b) (Cost $5,356,061) % of Net Assets Value ($) Total Investment Portfolio (Cost $101,155,067)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $101,175,387. At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $16,572,651. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $18,822,406 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,249,755. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $622,156, which is 0.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At December 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) NASDAQ E-Mini 100 Index USD 3/20/2015 20 S&P 500 E-Mini Index USD 3/20/2015 20 Total unrealized appreciation Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $
